Case 0:19-cv-63108-RAR Document 102 Entered on FLSD Docket 05/28/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  HANK HANEY and                                 )
  HANK HANEY MEDIA LLC,                          ) Civil Action No. 0:19-CV-63108-RAR
                                                 )
                Plaintiffs,                      )
                                                 )
         vs.                                     )
                                                 )
  PGA TOUR, INC.,                                )
                                                 )
                Defendant.                       )
                                                 )

   UNOPPOSED MOTION FOR WITHDRAWAL OF WILLIAM E. DAVIS AS COUNSEL
                    FOR DEFENDANT PGA TOUR, INC.

         Foley & Lardner LLP, Counsel for Defendant PGA TOUR, INC. (“PGA TOUR”),

  respectfully moves the Court for an order allowing for the withdrawal of William E. Davis as

  counsel of record for PGA TOUR pursuant to Local Rule 11.1(d)(3), and states as follows:

         1.     As of June 1, 2021, William E. Davis will no longer be associated with the law firm

  of Foley & Lardner LLP, counsel of record for PGA TOUR in this matter.

         2.     Mr. Davis has no further involvement in this matter, and should be terminated from

  the docket and ECF notification as an attorney of record for PGA TOUR.

         3.     PGA TOUR will continue to be represented by Foley & Lardner LLP and attorneys

  Michael Gay, Angelica L. Novick and Kelly S. Milliron in this matter. Thus, no prejudice will

  result from the withdrawal of Mr. Davis as counsel for PGA TOUR.

         WHEREFORE, PGA TOUR respectfully requests Mr. Davis be terminated as counsel of

  record for PGA TOUR and removed from ECF notification for this matter. A proposed Order is

  filed contemporaneously herewith for the Court's convenience.




                                                 1
Case 0:19-cv-63108-RAR Document 102 Entered on FLSD Docket 05/28/2021 Page 2 of 4




                               LOCAL RULE 7.1(A) CERTIFICATE

         Pursuant to Local Rule 7.1(a), PGA TOUR certifies that undersigned counsel conferred

  with counsel for Plaintiffs, and Plaintiffs do not oppose the relief requested in this motion.



  Dated: May 28, 2021                           Respectfully submitted,
                                                FOLEY & LARDNER LLP

                                                By:     /s/ Angelica L. Novick

                                                Michael Gay (Admitted May 18, 2021 – CM/ECF
                                                Credentials pending)
                                                Florida Bar No. 0938191
                                                mgay@foley.com
                                                111 N. Orange Avenue, Suite 1800
                                                Orlando, Florida 32801
                                                Telephone: (407) 423-7656
                                                Facsimile: (407) 648-1743

                                                Angelica L. Novick
                                                Florida Bar No. 105069
                                                anovick@foley.com
                                                2 South Biscayne Boulevard, Suite 1900
                                                Miami, Florida 33131-1832
                                                Telephone: (305) 482-8400
                                                Facsimile: (305) 482-8600

                                                William E. Davis
                                                Florida Bar No. 191680
                                                Kelly S. Milliron
                                                Florida Bar No. 1018917
                                                kmilliron@foley.com
                                                1 Independent Drive, Suite 1300
                                                Jacksonville, Florida 32202
                                                Telephone: (904) 359-2000
                                                Facsimile: (904) 359-8700
                                                Counsel for Defendant, PGA TOUR, Inc.




                                                    2
Case 0:19-cv-63108-RAR Document 102 Entered on FLSD Docket 05/28/2021 Page 3 of 4




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 28, 2021, I electronically filed the foregoing with the

  Clerk of Court by using the CM/ECF E-Filing portal, which will send a notice of electronic filing

  on all counsel of record via the e-mail addresses listed on the attached Service List.


                                                        /s/ Angelica L. Novick
                                                        Angelica L. Novick




                                                   3
    Case 0:19-cv-63108-RAR Document 102 Entered on FLSD Docket 05/28/2021 Page 4 of 4




                                                 SERVICE LIST

                        Hank Haney and Hank Haney Media, LLC v. PGA TOUR, Inc.
                                       Case No. 0:19-cv-63108-rar


        Attorneys for Plaintiffs:

        Riley W. Cirulnick
        Rice Pugatch Robinson & Schiller, P.A.
        101 NE 3rd Avenue
        Suite 1800
        Fort Lauderdale, FL 33301
        954-462-8000
        Fax: 954-462-4300
        rcirulnick@rprslaw.com

        Peter R. Ginsberg
        Michelman & Robinson, LLP
        800 Third Avenue, 24th Floor
        New York, NY 10022
        (212) 730-7700
        pginsberg@mrllp.com

        Arthur Halsey Rice
        Rice Pugatch Robinson & Schiller, P.A.
        101 NE 3 Avenue
        Suite 1800
        Fort Lauderdale, FL 33301
        305-379-3121
        Fax: 305-379-4119
        arice.ecf@rprslaw.com
        arice@rprslaw.com




                                                      1
4824-4300-1835
